DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leistner et al. (4,474,044) in view of Spence et al. (2,728,317).  Leistner discloses a blow molding device (Fig. 1) comprising a heating unit (68,70,86) including at least one infrared lamp(s) (86) which are quartz glass light emitting bodies (tubes) that concentrate infrared rays with a reflective mirror (70) onto a surface of a molding material (b) to heat the material (col. 6, lines 53-58).  Leistner discloses that a first chamber (54) is fixedly connected to the heating unit (col. 4, lines 3-5) and has a gas injection port (60) for blowing gas (col. 3, lines 56-59).  The quartz tubes have windows (86; Fig. 4) on a top side of the chamber (54) and a seal (col. 6, lines 18-24) on a bottom side of the chamber contacting the material to make an airtight sealing surface (col. 6, lines 45-46).  Leistner discloses that a second chamber (die chamber; 32) is separable from the first chamber (col. 2, lines 50-55) and has a loading surface (38) on which the material is loaded (col. 6, lines 24-27) and a discharge port (42).  The first chamber (54) and second chamber (32) are moved (col. 6, lines 29-30) between a first close position (col. 6, lines 38-40) for molding and a second, separated position for blank removal (col. 7, lines 24-29).  At the first, close position the material is heated and .
 Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leistner in view of Spence and further in view of Park (KR 10-1621239).  Leistner discloses that the first and second chamber are relatively movable to open and close but does not disclose that the second chamber is laterally movable.  Park teaches that a second, lower chamber (120) is laterally transferred by a transfer device (130) in position for forming with a first, upper chamber (150). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to move the second chamber in and out of a forming position laterally as taught by Park in order to speed production of the blank forming by loading and unloading the blank in positions laterally of a forming position.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725